Fourth Court of Appeals
                                 San Antonio, Texas
                                 Thursday, February 17, 2022

                                     No. 04-21-00412-CR

                                   Ex parte Kevin Owens,

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CR-1906
                       Honorable Stephanie R. Boyd, Judge Presiding


                                       ORDER
       In this habeas corpus appeal, the State’s brief was originally due to be filed with this
court on January 31, 2022. On the due date, the State filed its first motion for a twenty-day
extension of time to file its brief until February 21, 2022.
       The State’s motion is GRANTED. The State must file its brief with this court by
February 22, 2022, 2020. See TEX. R. APP. P. 31.2 (“An appeal in a habeas corpus or bail
proceeding will be heard at the earliest practicable time.”).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court